BEER, Judge,
concurring.
The district court made the categoric, factual determination that plaintiff, Marlene Jacobs, had “some slight mechanical or orthopedic disfunction in the cervical area . that ... did not disable her” and went on to conclude that “Marlene Jacobs does not have any disc pathology of any significance.” The court further concluded that plaintiff worked continuously from the time of the accident “until the current term of school,” but then determined that plaintiff experienced a psychological disability which the court describes as: “what I consider a conversion reaction.” Thus, the awards for $50,000 for “pain and disability,” $50,000 for “loss of earning capacity” and $8,000 for “future medical expenses” are clearly based upon the “conversion reaction” determination.
I deem it imperative that, on remand, the district court accord full opportunity to the defendants to challenge any claim based upon this so-called “conversion reaction,” which is a creature of the trial court’s “Reasons for Judgment,” that term having been missing from the evidence or the expert testimony of the physicians.